      Case 4:18-cv-00386-DPM Document 40 Filed 04/07/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

UNITED STATES OF AMERICA                                     PLAINTIFF

v.                      No. 4:18-cv-386-DPM

PAUL FOWLER                                                 DEFENDANT

                            JUDGMENT
     The United States' complaint is dismissed with prejudice.




                                                        p
                                       D.P. Marshall Jr.
                                       United States District Judge
